 
 
I 
111th CONGRESS 2d Session 
H. R. 4722 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. Blumenauer (for himself, Mr. Capuano, Mr. Carnahan, Mr. Cohen, Mr. Filner, Mr. Lipinski, and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of Transportation to carry out an active transportation investment program to encourage a mode shift to active transportation within selected communities by providing safe and convenient options to bicycle and walk for routine travel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Active Community Transportation Act of 2010. 
2.FindingsCongress finds the following: 
(1)Nearly half of the trips taken in the United States are within a 20-minute bicycle ride, and a quarter of such trips are within a 20-minute walk. 
(2)Approximately 90 percent of public transportation trips are accessed by walking or bicycling. 
(3)More than 100 communities across the Nation have adopted complete streets policies, thereby proving the commitment of these communities to creating streets that are safe and convenient for users of all ages and abilities, including those who are walking, bicycling, taking public transportation, or driving. 
(4)Communities that invest in active transportation infrastructure experience significant increases in bicycling and walking rates over time, and such investments are in strong demand because they enhance the livability of communities.  
(5)The communities that perform best in encouraging active transportation create interconnected systems that make it convenient and safe to travel on foot or by bicycle to destinations on a routine basis. 
(6)Achieving a mode shift to active transportation within a community requires intensive, concentrated funding of active transportation systems rather than discrete, piecemeal projects. 
(7)Increased use of active transportation leads to reductions in traffic congestion, greenhouse gas emissions, vehicle miles traveled, oil dependence, air pollution, and obesity and diseases associated with physical inactivity. 
(8)Given the contribution that active transportation makes to these national policy goals, and the opportunity active transportation provides to accommodate short trips at the least cost to the public and individuals, funding of active transportation is one of the most strategic and cost effective Federal transportation investments available. 
3.DefinitionsIn this Act, the following definitions apply: 
(1)Active transportationThe term active transportation means mobility options powered solely by human energy, such as bicycling and walking. 
(2)Indian tribeThe term Indian tribe has the meaning given that term in section 4(e) of Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(3)ProgramThe term program means the active transportation investment program established under section 4. 
4.Active transportation infrastructure investment program 
(a)In generalThe Secretary of Transportation shall carry out an active transportation investment program in accordance with the requirements of this section. 
(b)PurposeThe purpose of the program shall be to encourage a mode shift to active transportation within selected communities by providing safe and convenient opportunities to bicycle and walk for routine travel. 
(c)Selection of communities 
(1)ApplicationsA community seeking to participate in the program shall submit to the Secretary an application that is in such form and contains such information as the Secretary may require. 
(2)Initial and additional selections 
(A)Initial selectionsThe Secretary shall select initial communities to participate in the program. Such communities shall participate in the program in each of fiscal years 2011 through 2015. 
(B)Additional selectionsFollowing the initial selections under subparagraph (A), the Secretary shall select additional communities to participate in the program. Such communities shall participate in the program in each of fiscal years 2013 through 2015. 
(3)Criteria 
(A)In generalIn selecting communities to participate in the program, the Secretary shall consider, at a minimum, the extent to which a community— 
(i)provides a plan for development of walking and bicycling infrastructure that is likely to contribute to a significant transportation mode shift to walking and bicycling;  
(ii) demonstrates broad community support that will facilitate successful and expeditious implementation; 
(iii)demonstrates a cohesive plan in which noninfrastructure elements, where proposed, reinforce achievement of the purpose of the program; 
(iv)provides evidence of regulatory or financial incentives or community design policies that facilitate significant increases in bicycling or walking; and 
(v)commits State, local, or eligible Federal matching funds, in addition to Federal funds made available under this section, to projects eligible for assistance under this section. 
(B)Strategic priorities that facilitate successFor purposes of subparagraph (A)(i), strategic priorities that facilitate success in increasing walking and bicycling include effective plans— 
(i)to create a network of active transportation facilities connecting neighborhoods with destinations such as workplaces, schools, residences, businesses, recreation areas, and other community activity centers; 
(ii)to integrate active transportation facilities with transit services, where available, to improve access to public transportation; and 
(iii)to deliver safe, convenient, cost-effective mobility via walking and bicycling. 
(C)Indicators of community supportFor purposes of subparagraph (A)(ii), indicators of community support include— 
(i)the use of public input in the development of transportation plans; and 
(ii)the commitment of community leaders to the success and timely implementation of projects eligible for assistance under this section.  
(d)Grants 
(1)In generalThe Secretary shall make grants to each community selected to participate in the program.  
(2)RecipientsA recipient of a grant representing a community under the program shall be a local or regional governmental organization, multi-county special district, or Indian tribe that the Secretary determines is suitably equipped and organized to carry out the objectives and requirements of this section. Such organizations include metropolitan planning organizations and other regional planning organizations.  
(3)SubrecipientsA recipient of a grant under the program may suballocate funds from the grant to a nonprofit organization to carry out the purposes of the program. 
(4)Inclusion of certain communitiesTo fulfill the Nation’s need to achieve and document mode shift to bicycling and walking over time, the 4 communities that received pilot funding under section 1807 of SAFETEA–LU (119 Stat. 1460) may be among the communities selected by the Secretary under subsection (c). 
(5)Grants amounts 
(A)In generalThe Secretary may make a grant as low as $5,000,000 and as high as $15,000,000 per fiscal year for a community participating in the program. The Secretary shall ensure that grant awards under the program are sufficiently high to enable a mode shift to active transportation.  
(B)Justification for larger grantsSubject to the $15,000,000 per fiscal year limit set forth in subparagraph (A), the Secretary may justify a grant in a higher amount for a community under the program based on the population served, greater opportunities to shift trips to bicycling and walking, or use of innovative design features.  
(e)Eligible projectsGrants made to communities under this section shall be used for one or more of the following purposes: 
(1)To carry out projects to construct networks of active transportation infrastructure facilities, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect people with public transportation, workplaces, schools, residences, businesses, recreation areas, and other community activity centers.  
(2)To carry out projects to provide for bicycle boxes, cycle tracks, bicycle boulevards, dual traffic signals, and bicycle sharing stations. 
(3)To carry out projects to restore and upgrade current active transportation infrastructure facilities. 
(4)To carry out projects to support educational activities, safety-oriented activities, and technical assistance to further the purpose of the program.  
(f)Program measuresIn carrying out the program, the Secretary shall develop statistical information on changes in motor vehicle, active transportation, and public transportation usage in communities participating in the program and assess how the changes impact congestion and energy usage, impact the frequency of bicycling and walking, and impact health, safety, and the environment. In addition, the Secretary shall develop interim measures of progress, which may include indicators of public engagement, educational outcomes, and project advancement into planning and development. 
(g)Deadlines 
(1)Request for applicationsNot later than 60 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register a request for applications pursuant to subsection (c)(1). 
(2)Selection of initial communitiesNot later than 180 days after such date of enactment, the Secretary shall select initial communities to participate in the program under subsection (c)(2)(A). 
(3)Selection of additional communitiesNot later than September 30, 2012, the Secretary shall select additional communities to participate in the program under subsection (c)(2)(B). 
(4)GrantsThe Secretary shall make grants to selected to participate in the program under subsection (c)— 
(A)for fiscal year 2011, not later than the later of— 
(i)the 60th day after the date of the selection of communities under subsection (c)(2)(A); and 
(ii)the 30th day of the fiscal year; and 
(B)for each of fiscal years 2012 through 2015, not later than 30th day of the fiscal year. 
(h)Reports 
(1)In generalThe Secretary shall submit to Congress— 
(A)an interim report on progress made under the program not later than September 30, 2014; and 
(B)a final report on progress made under the program not later than September 30, 2016. 
(2)ContentsEach report submitted under paragraph (1) shall include the Secretary’s findings concerning the best practices of communities participating in the program and the impediments experienced by such communities relating to program development and achieving a mode shift to active transportation.  
(i)Funding 
(1)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section— 
(A)$300,000,000 for fiscal year 2011; 
(B)$300,000,000 for fiscal year 2012; 
(C)$466,666,666 for fiscal year 2013; 
(D)$466,666,666 for fiscal year 2014; and 
(E)$466,666,668 for fiscal year 2015.  
(2)Contract authorityFunds authorized to be appropriated by this section shall be available for obligation and administered in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project carried out using the funds shall be 100 percent, and the funds shall remain available until expended and shall not be transferable. 
(3)Administrative costs 
(A)Set asideEach fiscal year, the Secretary shall set aside not more than 1.5 percent of the funds made available to carry out this section to cover the costs of administrative, research, technical assistance, communications, and training activities under the program. 
(B)Contracts and other agreementsThe Secretary may enter into contracts with for-profit organizations, or contracts, partnerships, or cooperative agreements with other government agencies, institutions of higher learning, or nonprofit organizations, to perform activities with amounts set aside under subparagraph (A). The Federal share of the cost of such activities may be up to 100 percent. 
(C)Limitation on statutory constructionNothing in this paragraph may be construed to prohibit a community from receiving research or other funds under title 23 or 49, United States Code. 
(j)Treatment of Projects 
(1)Noninfrastructure projectsNoninfrastructure projects and infrastructure projects that do not involve or lead directly to construction assisted under this subsection shall not be treated as projects on a Federal-aid system under chapter 1 of title 23, United States Code. 
(2)Infrastructure projectsNot later than one year after the date of enactment of this Act, the Secretary shall develop regulations or guidance (or both) for Federal-aid projects under this section that encourages the use of the programmatic categorical exclusion, expedited procurement techniques, and other best practices to facilitate productive and timely expenditure for projects that are small, low impact, and constructed within an existing built environment. 
(3)State processesThe Secretary shall work with State departments of transportation to ensure that any guidance or regulation developed under paragraph (2) is being implemented by States and the Federal Highway Administration consistently to avoid unnecessary delays in implementing projects and to ensure the effective use of Federal dollars. 
(k)Assistance to Indian tribesNotwithstanding any other provision of law, the Secretary may enter into grants agreements, self-determination contracts, and self-governance compacts under the authority of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) with eligible Indian tribes to carry out the purposes of this Act, and such grant agreements, self-determination contracts, and self-governance compacts shall be administered in accordance with that Act. 
 
